Exhibit BIMINI CAPITAL MANAGEMENT’S BOARD APPROVES ONE-FOR-TEN REVERSE STOCK SPLIT VERO BEACH, Fla. (February 17, 2010) - Bimini Capital Management, Inc. (OTCBB: BMNM) (the "Company"), a real estate investment trust ("REIT"), announced that its Board of Directors has approved a one-for-ten reverse stock split of its Class A common stock, Class B common stock and Class C common stock.The Company anticipates the reverse stock split will be effective on or about March 12, 2010.When the reverse stock split becomes effective, every ten shares of issued and outstanding Class A common stock, Class B common stock or Class C common stock will automatically be combined into one issued and outstanding share of Class A common stock, Class B common stock or Class C common stock, respectively. No fractional shares will be issued in connection with the reverse stock split.Instead, each holder of Class A common stock, Class B common stock or Class C common stock otherwise entitled to a fractional share as a result of the reverse stock split will be entitled to receive in lieu thereof cash in an amount equal to the product of the fraction of a share multiplied by the average of the high bid and low asked prices in the over-the-counter market for the Company’s Class A Common Stock, as reported by the National Association of Securities Dealers, Inc. Automated Quotation System on the effective date of the reverse stock split. Immediately following the effectiveness of the reverse stock split, the Company will have (i) approximately 10,005,225 shares of Class A Common Stock, par value $0.001 per share, outstanding, (ii) approximately 31,938 shares of Class B Common
